UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number0-17196 MGP Ingredients, Inc. (Exact Name of Registrant as Specified in Its Charter) Kansas 48-0531200 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 Commercial Street, Box 130, Atchison, Kansas 66002 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(913) 367-1480 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, no par value NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to their Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer, “large accelerated filer” and smaller company: in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filerXNon-accelerated filerSmaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The aggregate market value of common equity held by non-affiliates, computed by reference to the last sales price as reported by NASDAQ on December 31, 2010, was $132,500,169. The number of shares of the registrant’s common stock outstanding as of August 30, 2011 was 18,143,757. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated herein by reference: Portions of the MGP Ingredients, Inc. Proxy Statement for the Annual Meeting of Stockholders to be held on October 20, 2011 are incorporated by reference into Part III of this report to the extent set forth herein. CONTENTS PAGE Forward Looking Statements iii Available Information iii PART I Item 1. Business 1 General Information 1 Fiscal 2011 Developments 2 Financial Information About Segments 2 Business Strategy 3 Product Sales 4 Distillery Products Segment 4 Ingredient Solutions Segment 6 Other Segment 9 Patents 9 Research and Development 10 Seasonality 10 Transportation 10 Raw Materials 10 Energy 11 Employees 11 Regulation 11 Joint Ventures 13 Executive Officers of the Registrant 15 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 24 Item 4. (Removed and Reserved) 24 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 25 Trading Market 25 Historical Stock Prices 25 Record Holders 25 Trading Volumes 25 Dividends 25 Purchases of Equity Securities by Issuer 26 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 General 29 Critical Accounting Policies 32 Fiscal 2011 and Ongoing Initiatives 34 Developments in the Distillery Products Segment 35 Developments in the Ingredient Solutions Segment 35 Developments in the Other Segment 35 Segment Results 36 Fiscal 2011 Compared to Fiscal 2010 37 Fiscal 2010 Compared to Fiscal 2009 41 Quarterly Financial Information 46 Liquidity and Capital Resources 47 Off Balance Sheet Obligations 55 New Accounting Pronouncements 56 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 57 Item 8. Financial Statements and Supplementary Data 58 i Management’s Report on Internal Control Over Financial Reporting 58 Report of Independent Registered Public Accounting Firm 58 Consolidated Statements of Operations – Years Ended June 30, 2011, 2010 and 2009 60 Consolidated Balance Sheets – June 30, 2011 and June 30, 2010 61 Consolidated Statements of Cash Flows – Years Ended June 30, 2011, 2010 and 2009 62 Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income(Loss) – Years Ended June 30, 2011, 2010 and 2009 63 Notes to Consolidated Financial Statements – Years Ended June 30, 2011, 2010 and 2009 64 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES The calculation of the aggregate market value of the Common Stock held by non-affiliates is based on the assumption that non-affiliates do not include directors or executive officers. Such assumption does not constitute an admission by the Company or any director or executive officer that any director or executive officer is an affiliate of the Company. ii FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as well as historical information. All statements, other than statements of historical facts, included in this Annual Report on Form 10-K regarding the prospects of our industry and our prospects, plans, financial position and business strategy may constitute forward-looking statements. In addition, forward-looking statements are usually identified by or are associated with such words as “intend,” “plan”, “believe,” “estimate,” “expect,” “anticipate,” “hopeful,” “should,” “may,” “will”, “could”, “encouraged”, “opportunities”, “potential” and/or the negatives of these terms or variations of them or similar terminology. They reflect management’s current beliefs and estimates of future economic circumstances, industry conditions, Company performance and financial results and are not guarantees of future performance. All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statement. Important factors that could cause actual results to differ materially from our expectations include, among others: (i) disruptions in operations at our Atchison facility, (ii) the availability and cost of grain and fluctuations in energy costs, (iii) the effectiveness of our hedging strategy, (iv) the competitive environment and related market conditions, (v) the ability to effectively pass raw material price increases on to customers, (vi) the ability to effectively operate the Illinois Corn Processing, LLC (“ICP”) joint venture, (vii) our ability to maintain compliance with all applicable loan agreement covenants, (viii) our ability to realize operating efficiencies, (ix) and actions of governments. For further information on these and other risks and uncertainties that may affect our business, see Item 1A. Risk Factors. AVAILABLE INFORMATION We make available through our website (www.mgpingredients.com) under “Investors – Investor Relations,” free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after we electronically file or furnish such material with the Securities and Exchange Commission. iii PART I Throughout this document, Dollars are presented in thousands unless otherwise noted. ITEM 1.BUSINESS As used herein, unless the context otherwise requires, the terms “Company”, “we”, “us”, “our” and words of similar import refers to the combined business of MGP Ingredients, Inc. and its consolidated subsidiaries. GENERAL INFORMATION MGP Ingredients, Inc. is a Kansas corporation headquartered in Atchison, Kansas.It was incorporated in 1957 and is the successor to a business founded in 1941 by Cloud L. Cray, Sr. The Company produces certain distillery and ingredient products which are derived from corn and wheat flour, respectively, primarily to serve the packaged goods industry.The Company has three reportable segments:distillery products, ingredient solutions and other.Our distillery products segment consists of food grade alcohol, along with a minimal amount of fuel grade alcohol, commonly known as ethanol, and distillers feed, which are co-products of our distillery operations.The ingredient solutions segment products primarily consist of specialty starches, specialty proteins, commodity starches and commodity vital wheat gluten.Mill by-products, consisting primarily of mill feeds or “midds,” had also previously been included in this segment but were discontinued with the shutdown of our wheat flour milling operations at the Atchison, Kansas plant in the second quarter of fiscal 2009.Our other segment products are comprised of plant-based biopolymers and wood-based composite resins manufactured through the further processing of certain of our starches and proteins and wood particles.Prior to the sale of our Kansas City, Kansas facility described below, our other segment also included pet-related products primarily consisting of extruded plant-based resins and finished pet treats. We purchase corn obtained from or through grain elevators.We purchase wheat flour, the principal raw material used in the manufacture of our protein and starch products, from ConAgra Mills.We process flour with water to extract vital wheat gluten, the basic protein component of flour, which we use primarily to process into specialty wheat proteins that possess increased protein levels and/or enhanced functional characteristics.Most wheat protein products are dried into powder and sold in packaged or bulk form.We further process the starch slurry which results after the extraction of the protein component to extract premium wheat starch, a portion of which we furtherprocess into specialty starches and a portion of which we sell as commodity starch, and all of which we dry into powder and sell in packaged or bulk form.We mix the remaining starch slurry with corn and water and then cook, ferment and distill it into alcohol.We dry the residue of the distilling operations and sell it as a high protein additive for animal feed. The principal location at which we make our products as of June 30, 2011 is our plant located in Atchison, Kansas. We also operate a facility in Onaga, Kansas for the production of plant-based biopolymers and wood composite resins. Our line of textured wheat proteins are produced through a toll manufacturing arrangement at a facility in Kansas City, Kansas, which we had previously owned and which we sold to Sergeant’s Pet Care Products, Inc. (“Sergeant’s”) on August 21, 2009. Additionally, in November 2009, we entered into a joint venture with SEACOR Energy, Inc.’s affiliate, Illinois Corn Processing Holdings LLC (“ICP Holdings”), to reactivate distillery operations at our facility in Pekin, Illinois.This facility is now owned and operated by a 50% owned, unconsolidated joint venture entity named Illinois Corn Processing, LLC (“ICP”), which reactivated the plant in the third quarter of fiscal 2010 after we temporarily closed it in the third quarter of fiscal 2009.ICP produces food grade alcohol for beverage and industrial applications, which we purchase, and fuel grade alcohol, which SEACOR Energy, Inc. purchases. 1 On August 25, 2011 we have changed our fiscal year end from June 30 to December 31, commencing December 31, 2011.The change will be effective at the start of calendar 2012.A transition report will be filed for the period beginning July 1, 2011 and ending December 31, 2011 on Form 10-K. FISCAL 2011 DEVELOPMENTS In fiscal 2011, we continued to concentrate our efforts on the development, production and commercialization of value-added ingredient solutions, consisting of specialty, value-added wheat proteins and wheat starches, and high quality beverage and food grade industrial alcohol.We have also realigned our production efforts. As a result of the measures we have taken, we saw a $45,944, or 22.7 percent increase in sales.Despite this increase in sales, our operating and net margins declined for the year.Our operating results were impacted by significant increases in raw material costs for corn, wheat flour, and natural gas, as well as significant unrealized losses on commodity derivative contracts during the fourth quarter of 2011. Recent strategic decisions we have made impacting fiscal 2011 include the following: · As of June 30, 2011, we had substantially completed a capital project designed to provide environmental benefits at our Atchison, Kansas distillery operations.This project, which was approved by our Board of Directors on June 10, 2010, consisted of the installation of a new, state-of-the-art process water cooling system to replace older equipment used to supply water for multiple components of the distillation process.The project began in the summer of fiscal 2010 and was completed during July of 2011 at an estimated cost of $9,356.We financed the project through a capital lease with U.S. Bancorp Equipment Finance, Inc. · On October 20, 2010, our Board of Directors approved a project to upgrade our protein and starch plant infrastructure.The upgrades primarily involved interior and exterior renovations to the facility, as well as the redesign of certain protein and starch processing equipment, at a cost of $2,500.The upgrades should allow us to maintain high quality standards and increase our production efficiency.The project began in October 2010 and was completed in the latter half of fiscal 2011. · During the second quarter of fiscal 2011, we implemented an SAP information technology system for accounting, sales, supply chain and manufacturing.SAP was implemented to improve our business processes and deliver enhanced operational and financial information. This implementation is expected to enable us to manage our business and our reporting more efficiently.We spent $1,269 on the SAP implementation, of which $996 was capitalized. · During the quarter ended June 30, 2011, we entered into contracts with a third party logistics company, that contracts with the transportation companies, who will provide logistics support in managing all truck and rail carriers in servicing our North American customers, as well as improving delivery times of our inbound materials.This is part of our strategic initiative to strengthen our customer service capabilities while also increasing our logistics capabilities, efficiencies and cost savings. FINANCIAL INFORMATION ABOUT SEGMENTS Note 12. Operating Segments of our Notes to Consolidated Financial Statements set forth in Item 8 of this Report, which is incorporated herein by reference, includes information about sales, depreciation and amortization, income (loss) before income taxes for the last three fiscal years by reportable segment.Information about sales to external customers and assets located in foreign countries is included.Information about identifiable assets is included for the last two years. 2 BUSINESS STRATEGY We seek to strengthen our profit margins and improve returns on capital over time.To enhance opportunities to achieve our objectives, we have restructured our business and have modified our product portfolio to emphasize a greater mix of higher margin, value-added products, principally specialty food ingredients and high quality food grade alcohol.To this end, we have taken measures to significantly reduce our production and marketing of lower and negative margin commodity type products.Our strategy is focused on the development and marketing of wheat-based specialty protein and starch products and high quality food grade alcohol, as well as plant-based biopolymer and wood-based composite resin products for use in unique market niches.We seek to add value to our customers’ major branded packaged goods products by providing product solutions across a range of food and beverage applications, as well as certain non-food product applications, that can ultimately benefit the consumer. Market trends from which we hope to benefit include health and wellness lifestyle trends in the food area and growing demand for natural versus synthetic products.Increased interest in bio-economy initiatives may also create opportunities for us, particularly in regard to our partially and totally degradable biopolymers. As a component of our strategy, we have prioritized strengthening our overall operational capabilities and effectiveness through ongoing continuous improvement projects.Simultaneously, we are boosting our efforts to place greater focus on research, development and innovation initiatives, supply chain management, and customer service practices.We continue to concentrate on specific, highly functional ingredient solutions for our customers.We are concentrating our production and marketing efforts on supplying a core base of loyal customers with an array of high quality, premium ingredients that address nutritional, functional, sensory and convenience issues and that can help build value while making more efficient use of our existing capacities. We continue to be a leading company in the food grade alcohol industry and pursue efforts to maintain highly efficient alcohol production operations.Since early 2004, the majority of our Atchison distillery’s capacity has been dedicated to the production of high quality, high purity food grade alcohol for beverage and industrial applications.It produces only a minimal amount of fuel alcohol as a co-product of our food grade production activities.The majority of our former Pekin plant’s capacity for several years had been dedicated to the production of fuel grade alcohol.The Pekin plant is now owned and operated by a joint venture, ICP, which produces food grade alcohol, which we purchase, and fuel grade alcohol, which SEACOR Energy, Inc. purchases, as elsewhere described. We continued to experience generally favorable conditions in the food grade alcohol market in fiscal 2011, providing our customers with what we believe is among the highest quality, high purity alcohol in the world.We have been in the food grade alcohol business since the Company’s founding in 1941. Biopolymers continue to represent an emerging part of our business.Currently, we have two commercial products in the market. The first product comprises plant-based biopolymers in which a large percentage of petroleum-based plastic could be replaced with materials made from renewable sources, specifically wheat starch.These biopolymers, which serve as bio-based alternatives to traditional plastics, may be utilized in a wide range of products, such as disposable cutlery, cosmetic cases and a host of other items.The second product is a wood-based composite resin, which compounds wood and recycled plastic materials.This product is produced for use in the manufacture of deck boarding, toy products, furniture parts and other wood applications in which long-term durability is required.These products are sold directly to producers of finished products. We are also continuing work on the development and commercialization of a fully bio-based, fully compostable resin. 3 PRODUCT SALES The following table shows our sales from continuing operations by each class of similar products during the past three fiscal years ended June 30, 2011, 2010 and 2009, as well as such sales as a percent of total sales. PRODUCT GROUP SALES Fiscal Year Ended, June 30, 2011 June 30, 2010 June 30, 2009 Amount % Amount % Amount % Distillery Products: (1) Food grade Alcohol $ % $ % $ % Distillers Grain and related Co-products % % % Fuel grade Alcohol % % % Total Distillery Products $ % $ % $ % Ingredient Solutions: (2) Specialty Starches $ % $ % $ % Specialty Proteins % % % Commodity Wheat Starch % % % Vital Wheat Gluten % % % Mill By-Products - % - % % Total Ingredients $ % $ % $ % Other Products: (3) $ % $ % $ % Net Sales $ % $ % $ % In February 2009, we temporarily discontinued distillery operations at our Pekin facility. We now only produce minimal quantities of fuel grade alcohol as a co-product of our food grade alcohol production at our Atchison facility.As a result, our production of distillers feed, a principal co-product of our alcohol production process, also has declined.The table includes our sales of food grade alcohol acquired from ICP but does not otherwise reflect distillery product sales of ICP, which now operates our former Pekin plant. In October 2008, we shut down our Atchison wheat flour mill and began purchasing high quality flour for use as the principal raw material in our protein and starch production processes.As a result, we quit selling Mill By-Products.In November 2008, we discontinued producing protein and starch at our Pekin facility and consolidated production of value-added protein and starch products at our Atchison facility. These actions were driven by our planned reduction in the manufacturing and sales of commodity vital wheat gluten and significantly curtailed emphasis on the production and commercialization of commodity wheat starch. Other products formerly included personal care products and pet products. We ceased production of personal care products in the third quarter of fiscal 2009 and sold our pet business in the first quarter of fiscal 2010. Substantially all of our sales are made directly or through distributors to manufacturers and processors of finished packaged goods or bakeries.Sales to our customers purchasing food grade alcohol are made primarily on a spot, monthly, or quarterly basis with some annual contracts, depending on the customer’s needs and market conditions.Sales of fuel grade alcohol are made on the spot market.Contracts with distributors may be for multi-year terms with periodic review of pricing.Contracts with ingredients customers are generally price and term agreements which are fixed for quarterly or six month periods, with very few agreements of twelve months duration or more.During fiscal 2011, our five largest distillery products customers combined accounted for 29.1% of our consolidated revenues. Our five largest ingredients products customers combined accounted for 16.1% of our consolidated revenues in fiscal 2011. DISTILLERY PRODUCTS SEGMENT Our Atchison plant processes corn, mixed with starch slurry from the wheat starch and protein processing operations, into food grade alcohol and distillery co-products such as fuel grade alcohol and distillers feed. Food grade alcohol consists of beverage alcohol and industrial food grade alcohol that are distilled to remove impurities.Fuel grade alcohol is grain alcohol that has been distilled to remove all water to yield 200 proof alcohol suitable for blending with gasoline.In fiscal 2009, we decided to reduce our exposure to the fuel grade alcohol market and presently generate and sell only minimal amounts as a co-product of the food grade alcohol production process at our Atchison distillery. 4 In February 2009, we temporarily discontinued operations at our former Pekin facility.Historically, the Pekin plant had been principally dedicated to the production of fuel grade alcohol.On November20, 2009, we completed a series of transactions whereby we contributed our former Pekin plant to a newly-formed company, ICP, and then sold 50% of the membership interest in this company to ICP Holdings, an affiliate of SEACOR Energy Inc., for $15,000 cash ($13,951 net of closing costs). ICP reactivated distillery operations at the Pekin facility during the quarter ended March31, 2010. We purchase food grade alcohol products manufactured by ICP and SEACOR Energy Inc. purchases fuel grade alcohol products manufactured by it. Food Grade Alcohol.The majority of the Atchison distillery’s capacity is dedicated to the production of high quality, high purity food grade alcohol for beverage and industrial applications.New state-of-the-art equipment that was installed in 2004 has resulted in improved alcohol production efficiencies at the Atchison plant.During fiscal 2011, we generally operated at full production capacity for our food grade alcohol at the Atchison plant. Food grade alcohol sold for beverage applications consists primarily of grain neutral spirits and gin.Grain neutral spirits are sold in bulk quantities at various proof concentrations to bottlers and rectifiers, which further process the alcohol for sale to consumers under numerous labels.Our gin is created by redistilling grain neutral spirits together with proprietary customer formulations of botanicals or botanical oils. We believe that in terms of fiscal 2011 net sales, we are one of the three largest merchant market sellers of food grade alcohol in the United States.Our principal competitors in the beverage alcohol market are Grain Processing Corporation of Muscatine, Iowa and Archer-Daniels-Midland Company of Decatur, Illinois. Much consolidation in the beverage alcohol industry has occurred at the customer level over the past two decades.As these consolidations have come about, we have maintained a strong and steady presence in the market due to longstanding relationships with customers and our reputation for producing very high quality, high purity alcohol products. We sell food-grade industrial alcohol for use as an ingredient in foods (e.g., vinegar and food flavorings), personal care products (e.g., hair sprays and hand sanitizers), cleaning solutions, biocides, insecticides, fungicides, pharmaceuticals, and a variety of other products.Although grain alcohol is chemically the same as petroleum-based or synthetic alcohol, certain customers prefer a natural grain-based alcohol.We sell food-grade industrial alcohol in tank truck or rail car quantities direct to a number of industrial processors. Historically, synthetic alcohol was a highly significant component of the food grade industrial alcohol market.In recent years, however, the use of grain-based alcohol has exceeded synthetic alcohol in this market.Our principal competitors in the grain-based food grade industrial alcohol market are Grain Processing Corporation of Muscatine, Iowa and Archer-Daniels-Midland Company of Decatur, Illinois.Competition is based primarily upon price, service and quality factors. Distillery Co-Products. The bulk of fiscal 2011 sales of alcohol co-products consisted of distillers feed and fuel grade alcohol. Distillers Feed.Distillers feed is principally derived from the residue of corn from alcohol processing operations.The residue is dried and sold primarily to processors of animal feeds as a high protein additive.We compete with other distillers of alcohol as well as a number of other producers of animal food additives in the sale of distillers feed.In fiscal 2011, distillers feed prices were higher on average compared to the prior year due to increased prices for corn, the basic raw material from which distillers feed is derived. 5 Fuel Grade Alcohol.Fuel grade alcohol is sold primarily for blending with gasoline to increase the octane and oxygen levels of the gasoline.As an octane enhancer, fuel grade alcohol can serve as a substitute for lead and petroleum-based octane enhancers.As an oxygenate, fuel grade alcohol has been used in gasoline to meet certain environmental regulations and laws relating to air quality by reducing carbon monoxide, hydrocarbon particulates and other toxic emissions generated from the burning of gasoline (“toxics”).Because fuel grade alcohol is produced from grain, a renewable resource, it also provides a fuel alternative that tends to reduce the country’s dependence on foreign oil. To encourage the production of fuel grade alcohol for use in gasoline, the Federal government and various states have enacted tax and other incentives designed to make fuel grade alcohol competitive with gasoline and gasoline additives.Under the internal revenue code, and until the end of the 2010 calendar year, gasoline that was blended with fuel grade alcohol provides sellers of the blend with certain credits or payments.Until the end of calendar year 2008, these amounted to $0.51 per gallon of fuel grade alcohol with a proof of 190 or greater that was mixed with the gasoline; during calendar years 2009, 2010 and 2011, they amounted to $0.45 per gallon.Although these benefits have not been directly available to us, they were intended to permit us to sell our fuel grade alcohol at prices which generally are competitive with less expensive additives and gasoline.On June 16, 2011 the U.S. Senate voted to allow these credits to expire on December 31, 2011. Additionally, the U.S. Senatevoted to allow the expiration of the $0.54 per gallon of fuel alcohol import tariff. The U.S. House of Representatives has yet to debate these issues and it is unclear at this time how either the U.S. House of Representatives or the President of the United States may weigh-in on these issues. Various initiatives have been proposed to extend the blended incentives.However, the outcome and/or extent of such proposals is uncertain.The impact of this change on the market for fuel grade alcohol, if any, and the profitable operations of ICP cannot be determined at this time. At times in the past, there has been significant volatility in corn and fuel grade alcohol markets, making incremental fuel grade alcohol production decisions difficult.In fiscal 2009, we at times encountered fuel grade alcohol prices below our production costs.With industry capacity in excess of federal mandates, it did not seem likely to us at the time that equilibrium would return to the fuel grade alcohol markets in the short term.Accordingly, we determined to substantially reduce our production of this product and now only produce fuel grade alcohol as a co-product of our food grade alcohol business at our distillery in Atchison.For the year ended June 30, 2011 fuel grade alcohol sales represented approximately 5.7 percent of total sales for the distillery products segment.Although we retain some exposure to the volatility of the fuel alcohol market through our investment in ICP in Pekin, Illinois, we have an opportunity to participate when the economics of that market are good and we believe that the extent of our exposure to bad markets is significantly less than when we operated the Pekin facility ourselves. Major market participants in the fuel grade alcohol market include Poet Biorefining, Archer-Daniels-Midland Company and Valero Energy Corporation, which together account for approximately a third of the total production capacity.We and our joint venture, ICP, compete with other producers of fuel grade alcohol on the basis of price and delivery service. INGREDIENT SOLUTIONS SEGMENT Our ingredient solutions segment consists primarily of specialty wheat starches, specialty wheat proteins, commodity wheat starch and vital wheat gluten.Through the second quarter of fiscal 2009, mill feeds, the principal by-product of the flour milling process, was also included in this segment.With the discontinuation of our wheat milling operations, we have ceased the production and sale of mill feeds. As noted above, we have substantially exited the commodity wheat gluten market and have curtailed the production of commodity wheat starches. In recent years, our specialty wheat starches and proteins have accounted for a sizeable share of our total sales in this segment.This primarily has been due to the following factors: partnering with customers on product development, increased capacity to produce these products, and increased marketing efforts that have resulted in greater customer recognition. 6 Specialty Wheat Starches.Wheat starch constitutes the carbohydrate-bearing portion of wheat flour.We produce a pure white premium wheat starch powder by extracting the starch from the starch slurry, substantially free of all impurities and fibers, and then drying the starch by spray, flash or drum.Premium wheat starch differs from low grade or B wheat starches, which are extracted along with impurities and fibers and are used primarily as a binding agent for industrial applications, such as the manufacture of charcoal briquettes.We do not sell low grade or B starches.Premium wheat starch differs from corn starch in its granular structure, color, granular size and name identification. A substantial portion of our premium wheat starch is altered during processing to produce certain unique specialty wheat starches designed for special applications.Our strategy is to market our specialty wheat starches in special market niches where the unique characteristics of these starches are better suited to a customer’s requirements for a specific use.We have developed a number of different specialty wheat starches, and continue to explore the development of additional starch products with the view to increasing sales of value-added specialty starches.We produce our Fibersym® resistant starch, which has become one of our more popular specialty starches, using a patented technology referred to below under Patents.We sell our specialty starches on a nationwide basis, primarily to food processors and distributors. Our specialty wheat starches are used primarily for food applications as an additive in a variety of food products to affect their nutritional profile, appearance, texture, tenderness, taste, palatability, cooking temperature, stability, viscosity, binding and freeze-thaw characteristics.Important physical properties contributed by wheat starch include whiteness, clean flavor, viscosity and texture.For example, our starches are used to improve the taste and mouth feel of cream puffs, éclairs, puddings, pie fillings, breadings and batters; to improve the size, symmetry and taste of angel food cakes; to alter the viscosity of soups, sauces and gravies; to improve the freeze-thaw stability and shelf life of fruit pies and other frozen foods; to improve moisture retention in microwavable foods; and to add stability and to improve spreadability in frostings, mixes, glazes and sugar coatings.We also sell our specialty starches for a number of non-food applications, which include biopolymer products, and for use in the manufacture of adhesives, paper coatings, carbonless paper, and wall board. Our wheat starches as a whole generally compete primarily with corn starch, which dominates the United States starch market.However, the unique characteristics of our specialty wheat starches provide them with a number of advantages over corn and other starches for certain baking and other end uses.Our principal competitors in the starch market are Cargill Incorporated (primarily corn and tapioca starch), Corn Products International Incorporated (corn starch), Manildra Milling Corporation (wheat starch), Penford Corporation (potato starch), Archer-Daniels-Midland Company (wheat and other grain starches) and various European companies.Competition is based upon price, name, color and differing granular characteristics which affect the food product in which the starch is used.Specialty wheat starches usually enjoy a price premium over corn starches and low grade wheat starches. Commodity wheat starch price fluctuations generally track the fluctuations in the corn starch market.As we experienced in fiscal 2010, the specialty wheat starch market usually permits pricing consistent with costs which affect the industry in general, including increased grain costs. However, this is not always the case; during fiscal 2011, 2006 and fiscal 2003, for example, increases in grain and fuel prices outpaced market price increases in the specialty wheat starch market. Specialty Wheat Starches · Fibersym® Resistant Starch series.These starches serve as a convenient and rich source of dietary fiber.Unlike traditional fiber sources like bran, our resistant starches possess a clean, white color and neutral flavor that allow food formulators to create a wide range of both traditional and non-traditional fiber enhanced products that are savory in both appearance and taste.Applications include pan breads, pizza crust, flour tortillas, cookies, muffins, pastries and cakes. 7 · FiberRite® RW Resistant Starch.FiberRite® RW is a product that boosts dietary fiber levels while also reducing fat and caloric content in such foods as breads, sweet goods, ice cream, yogurt, salad dressings, sandwich spreads and emulsified meats. · Pregel™ Instant Starch series.Our Pregel starches perform as an instant thickener in bakery mixes, allowing fruit, nuts and other particles such as chocolate pieces to be uniformly suspended in the finished product.In coating systems, batter pick-up can be controlled for improved yield and consistent product appearance.Additionally, shelf-life can be enhanced due to improved moisture retention, allowing products to remain tender and soft over an extended storage period. · Midsol™ Cook-up Starch series.As a whole, these starches deliver increased thickening, clarity, adhesion and tolerance to high shear, temperature and acidity during food processing.Certain varieties in this line of starches can also be used to reduce sodium content in some food formulations.Such properties are important in products such as soups, sauces, gravies, salad dressings, fillings and batter systems.Processing benefits of these starches also include the ability to control expansion in extruded breakfast cereals.In addition, they provide textural enhancement and moisture management in processed foods, especially during storage under frozen and refrigerated conditions. Commodity Wheat Starch.As is the case with value-added wheat starches, our commodity wheat starch has both food and non-food applications, but such applications are more limited than those of value-added wheat starches and typically sell for a lower price in the marketplace.As noted above, commodity wheat starch competes primarily with corn starches, which dominate the marketplace and prices generally track the fluctuations in the corn starch market. Specialty Wheat Proteins.We have developed a number of specialty wheat proteins for food and non-food applications. Specialty wheat proteins are derived from vital wheat gluten through a variety of proprietary processes which change its molecular structure.Wheat proteins for food applications include products in the Arise®, Wheatex®, HWG 2009™ and FP™ series.Our specialty wheat proteins generally compete with other ingredients and modified proteins having similar characteristics, primarily soy proteins and other wheat proteins, with competition being based on factors such as functionality, price and, in the case of food applications, flavor. Our principal competitors in the specialty proteins market are Archer-Daniels-Midland Company (wheat and other grain proteins), The Solae Company (soy), Manildra Milling (gluten and wheat proteins), and various European companies.Although we are producing a number of our specialty wheat proteins on a commercial basis, some products are in the test marketing or development stage. Specialty Wheat Proteins · Arise® series.Our Arise® series of products consists of specialty wheat proteins that increase the freshness and shelf life of frozen, refrigerated and fresh dough products after they are baked. Certain ingredients in this series are also sold for use in the manufacture of high protein, lower net carbohydrate products. · Wheatex® series.This series consists of texturized wheat proteins made from vital wheat gluten by changing it into a pliable substance through special processing.The resulting solid food product can be further enhanced with flavoring and coloring and reconstituted with water.Texturized wheat proteins are used for meat, poultry and fish product enhancements and/or substitutes.Wheatex® mimics the textural characteristics and appearance of meat, fish and poultry products.It is available in a variety of sizes and colors and can be easily formed into patties, links or virtually any other shape the customer requires. 8 · FP™ series.The FP™ series of products consists of specialty wheat proteins, each tailored for use in a variety of food applications. These include proteins that can be used to form barriers to fat and moisture penetration to enhance the crispness and improve batter adhesion in fried products, effectively bond other ingredients in vegetarian patties and extended meat products, increase the softness and pliability of flour tortillas, and fortify nutritional drinks. · HWG 2009™.This is a lightly hydrolyzed wheat protein that is rich in peptide-bonded glutamine, an amino acid that counters muscle fatigue brought on by exercise and other physical activities. Applications include nutritional beverages and snack products. Vital Wheat Gluten.Vital wheat gluten is a free-flowing light tan powder which contains approximately 75 to 80 percent protein.When we process flour to derive starch, we also derive vital wheat gluten.Vital wheat gluten is added by bakeries and food processors to baked goods, such as breads, and to pet foods, cereals, processed meats, fish and poultry to improve the nutritional content, texture, strength, shape and volume of the product.The neutral flavor and color of wheat gluten also enhances, but does not change, the flavor and color of food.The cohesiveness and elasticity of the gluten enables the dough in wheat and other high protein breads to rise and to support added ingredients, such as whole cracked grains, raisins and fibers.This allows the baker to make an array of different breads by varying the gluten content of the dough.Vital wheat gluten is also added to white breads, hot dog buns and hamburger buns to improve the strength and cohesiveness of the product. Vital wheat gluten in recent years has been considered a commodity, and therefore, competition primarily has been based upon price. In prior years, vital wheat gluten has sometimes been a principal ingredients product.However, we generally have been unable to compete with subsidized imports and now use it as a base for further processing into our specialty wheat proteins. OTHER SEGMENT Our plant-based biopolymers and composite resins, which are produced from the further processing of certain of our wheat proteins and wheat starches (and other plant sources), can be used to produce a variety of eco-friendly products. We formerly manufactured plant-based resins for use primarily in pet treat applications.Our production of the pet-related products was discontinued with the sale of our pet products business and Kansas City facility in August 2009. After giving effect to the sale, our principal products in our other segment consist of our MGPI Terratek® biopolymers and composite resins.The MGPI Terratek® SC starch-based biopolymers are our environmentally-friendly biopolymers that can be molded to produce a variety of formed objects. Applications include disposable eating utensils, golf tees, food and feed containers and similar type vessels, as well as non-degradable hard plastic-like products.We also produce MGPI Terratek® WC wood-based composite resins, which can be used in the manufacture of eco-friendly decking materials, furniture parts, toys and a number of other wood-like products. PATENTS We are involved in a number of patent-related activities.We have filed patent applications to protect a range of inventions made in our expanding research and development efforts, including inventions relating to applications for our products.Our most significant patents or patent licenses are described below. In 2003, we licensed, on an exclusive basis, certain patented technology from The Kansas State University Research Foundation relating to U. S. Patent No. 5,855,946, which describes and claims processes for making food-grade starches resistant to alpha-amylase digestion, as well as products and uses for the resistant starches.The license relates to products derived from plant-based starches and is a royalty-bearing, worldwide license whose term, subject to termination for material, uncured breaches or bankruptcy, extends until the patent rights expire in 2017.Royalties generally are based on net sales.The patent rights relate to the referenced U.S. patent and any corresponding foreign patent application, which has been filed in Australia.Under the license, we can make, have made, use, import, offer for sale, and sell licensed products within the scope of a claim of the patent rights or which are sold for a use within the scope of the patent rights and may, with approval of the licensor, grant similar rights to sublicensees.We produce and sell our resistant wheat starch under this patent.We have granted sublicenses from time to time under this patent.Under one such arrangement, we granted Cargill Incorporated a royalty bearing sublicense to use the patented process in the production of tapioca-based starches for use in food products.We also have agreements with Cargill that would apply if we determined to use the patented process to make starches derived from other plant sources (other than wheat or potato). 9 We hold U.S. Patent No. 5,610,277 expiring in 2015 relating to the alcohol-free wet extraction of gluten dough into gliadin and glutenin. RESEARCH AND DEVELOPMENT During the last three fiscal years, we have spent an aggregate of $3,765 on research and development activities, principally all in the ingredient solutions and other segments, as follows: 2011- $1,431; 2010-$918; and 2009-$1,416. SEASONALITY Our sales are not seasonal. TRANSPORTATION Historically, our output has been transported to customers by truck and rail transportation equipment, most of which is provided by common carriers. We currently lease 357 rail cars, which may be dispatched on short notice.ICP, our joint venture operation in Pekin, Illinois, also has the ability to transport by barge from its site, with barge loading facilities on the Illinois River. We use third party transportation companies to help us manage truck and rail carriers who deliver inbound materials to us and our products to our North American customers. RAW MATERIALS Our principal raw materials are wheat flour, which is processed into our starches and proteins, and corn, which is processed into food grade alcohol and distillery co-products consisting of fuel grade alcohol and animal feed.We purchase corn throughout the year from or through grain elevators.Currently we purchase our corn requirements from a single supplier. Our practice is to order corn for a month at a time.We provide for our flour requirements through a supply contract with ConAgra Mills whose initial term, as amended, expires in October 2015.The supply contract is automatically renewable for an additional term of 5 years unless either party gives at least 180 days written notice of termination. Pricing is based on a formula that contains several factors, including wheat futures prices, mill feed prices and freight costs. Historically, the cost of grain has been subject to substantial fluctuations depending upon factors such as crop conditions, weather, disease, plantings, government programs and policies, purchases by foreign governments and changes in demand resulting from population growth and customer preference.Variations in grain prices have had from time to time significant adverse effects on the results of our operations in cases where we cannot recoup the cost increase in our selling prices.Fuel grade alcohol prices, which historically have tracked the cost of gasoline, do not usually adjust to rising grain costs.It generally has been difficult for us to compensate for increases in grain costs through adjustments in prices charged for our vital wheat gluten due to subsidized European Union wheat gluten, whose traditionally lower prices are not affected by such costs.We have taken steps to reduce the impact of cost fluctuations on our business,primarily by ceasing and/or significantly reducing our production and marketing of lower and negative margin commodity type products such as gluten and fuel grade alcohol, but we will continue to be affected by cost fluctuations to some degree, particularly when they are volatile. 10 Historically, we have engaged in the forward purchase of grain and in the purchase of commodity futures and options to hedge economic risks associated with fluctuating grain and grain products prices. Under our current hedging program, we generally purchase commodity futures and options and contract for the future delivery of grain only to protect margins on contracted, and a portion of spot market, alcohol sales. We intend to contract for the future delivery of flour only to protect margins on expected ingredients sales.See Item 1A – Risk Factors and Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies – Derivative and Hedging Activities. Also see Item 7A - Quantitative and Qualitative Disclosures About Market Risk. ENERGY Because energy comprises a major cost of operations, we seek to assure the availability of fuels at competitive prices. We use natural gas to operate boilers that we use to make steam heat.We procure natural gas for the Atchison plant in the open market from various suppliers.We can purchase contracts for the delivery of natural gas in the future or can purchase future contracts on the exchange.Depending on existing market conditions, at Atchison we have the ability to transport the gas through a gas pipeline owned by a wholly-owned subsidiary.Historically, prices of natural gas have been higher in the late fall and winter months than during other periods. We have a risk management program whereby, at pre-determined prices, we may purchase a portion of our natural gas requirements for future delivery.However, we intend to enter contracts for future delivery only to protect margins on contracted alcohol sales and expected ingredients sales. EMPLOYEES As of June 30, 2011, we had a total of 192 employees, of which 97 were covered by a collective bargaining agreement with one labor union.This agreement, which expires on August 31, 2014, covers employees at the Atchison Plant.As of June 30, 2010, we had 193 employees. As of June 30, 2011, our joint venture, ICP, had 64 employees, of which 37 were covered by a collective bargaining agreement with one labor union.This agreement expires on October 31, 2016.As of June 30, 2010, ICP had 61 employees. Although we experienced a brief work stoppage at the Atchison plant from September 27 through October 10, 2008, we consider our relations with our personnel to generally be good.Previously, we had not experienced a work stoppage since 1978. REGULATION Our beverage and industrial alcohol business is subject to regulation by the Alcohol and Tobacco Tax and Trade Bureau (“TTB”) and the alcoholic beverage agencies in the States of Kansas and Illinois.Such regulation covers virtually every aspect of our alcohol operations, including production facilities, marketing, pricing, labeling, packaging, and advertising.Food products are also subject to regulation by the Food and Drug Administration.TTB regulation includes periodic TTB audits of all production reports, shipping documents, and licenses to assure that proper records are maintained.We are also required to file and maintain monthly reports with the TTB of alcohol inventories and shipments. 11 We are subject to extensive environmental regulations at the federal, state and local levels.The regulations include the regulation of water usage, waste water discharge, disposal of hazardous wastes and emissions of volatile organic compounds, nitrogen oxides, sulfur dioxides, particulates and other substances into the air.Under these regulations, we are required to obtain operating permits and to submit periodic reports to regulating agencies.For the Atchison, Kansas plant, the air quality is regulated by both the U.S. Environmental Protection Agency (“USEPA”) and the Division of Environment of the Kansas Department of Health and Environment (the “KDHE”).The KDHE regulates all air emissions.We also were required to obtain a Class I air operating permit from the KDHE and must obtain KDHE approval to make plant alterations that could modify the emission levels.The KDHE also regulates the discharge water quality at the Atchison plant.This includes process water, non-contact water and storm water.We monitor process water and non-contact water discharge on a daily basis and submit monthly reports to the KDHE documenting the test results from these water discharges.The USEPA and KDHE also monitor hazardous waste disposal for the Atchison plant.We also are required to submit annual reports pursuant to the Kansas and Federal Emergency Planning Community Right-to-Know Acts.Local officials, such as the local emergency planning committee in the Atchison community, also receive copies of these annual reports.We additionally file an Annual Emissions Report and a Toxic Release Inventory annually with the KDHE.The Atchison facility is also required to submit periodic reports pursuant to the Federal Emergency Planning Community Right-to-Know Acts. We have been working with the KDHE and recently received a new National Pollutant Discharge Elimination System (“NPDES”) permit that is to be effective September 1, 2011 and which will extend through September 30, 2015.As a part of this renewal, we were required to install a new distillery water cooling system referred to below at the Atchison plant.This system involved the installation of a new, state-of-the art process water cooling system to replace older equipment used to supply water for multiple components of the distillation process at our Atchison plant at a cost of $9,356.The new system is designed to meet KDHE Volatile Organic Compounds (“VOC”) emission standards, while also enhancing alcohol production efficiencies.Also as a part of this renewal, we are required to complete a study to determine the improvements needed to reduce phosphorus concentrations in the wastewater discharges at the Atchison plant.By February 1, 2012, we are required to select a consultant to perform this study as well as to confirm to KDHE, in writing, the name of the consultant and their required qualifications; by August 1, 2014, we are required to submit a draft study to KDHE; and within 180 days after KDHE comments on the draft study, we are required to submit a final study. Similar environmental regulations apply to the operations of ICP, our joint venture in Pekin, Illinois.Air quality at the Pekin plant is regulated by both the USEPA and the Illinois Environmental Protection Agency (the “IEPA”).The IEPA regulates all air emissions.The joint venture has permits to make certain emissions, and the IEPA has the right to do on-site testing to verify that emissions comply with these permits.Also, the IEPA regulates waste water, cooling water and storm water discharge at the Pekin plant. The joint venture tests wastewater effluent quality twice each week and files monthly reports with the IEPA.It also files an Annual Emissions Report and a Toxic Release Inventory annually with the IEPA.Likewise, the Pekin facility is also required to submit periodic reports pursuant to the Federal Emergency Planning Community Right-to-Know Acts. In January 2006 we entered a consent agreement with the KDHE resolving past allegations relating to permits, emissions levels and compliance with pollution regulations. Prior to fiscal 2010 we made approximately $14,000 in capital expenditures to comply with the consent agreement and paid $66 in civil penalties for instances of non compliance.During the second half of fiscal 2010, due to increased production activity we anticipated that we would exceed the emissions cap imposed by the KDHE in the 2006 consent and began negotiating an amendment to the consent agreement with the KDHE. This amendment, which was approved by the KDHE in May 2010, required us to complete the closed-loop, process water coolingsystem project described above, resulting in significant VOC reduction, in accordance with a scheduled timeline extending over an approximate seventeen month period ending on September 30, 2011. We agreed to pay a $5 per month penalty for any month that we might have exceeded the rolling 12-month emissions cap imposed in the consent agreement, as well as a $1 per day penalty for each day we might have failed to file monthly progress reports or exceed established completion dates for various stages of the project.The most recent results, compiled on August 29, 2011 show that we have not exceeded the emissions cap and therefore we have not been subject to related penalties. 12 JOINT VENTURES Illinois Corn Processing, LLC. On November 20, 2009 we completed a series of related transactions pursuant to which we contributed our Pekin plant and certain maintenance and repair materials to a newly-formed company, Illinois Corn Processing, LLC (“ICP”), and then sold 50% of the membership interest in ICP to Illinois Corn Processing Holdings LLC (“ICP Holdings”), an affiliate of SEACOR Energy Inc., for proceeds of $15,000, less closing costs of $1,049.ICP reactivated distillery operations at the Pekin facility during the third quarter of fiscal 2010. We purchase food grade alcohol products manufactured by ICP, and SEACOR Energy Inc. purchases fuel grade alochol products manufactured by ICP. In connection with these transactions, we entered into various agreements with ICP and ICP Holdings, including a Contribution Agreement, an LLC Interest Purchase Agreement, a Limited Liability Company Agreement and a Marketing Agreement. · Pursuant to the Contribution Agreement, we contributed the Pekin plant to ICP at an agreed value of $30,000, consisting of land and fixed assets valued at $29,063 and materials and supply inventory valued at $937. · Under the LLC Interest Purchase Agreement, we sold ICP Holdings 50% of the membership interest in ICP for a purchase price of $15,000. This agreement gives ICP Holdings the option to purchase up to an additional 20% of the membership interest in ICP at any time between the second and fifth anniversary of the closing date for a price equal to the percentage of such interests times the greater of (i) four times ICP’s trailing twelve months EBITDA or (ii) $40,000, adjusted for pro rata additional capital investment, as defined in the agreement (“Option Price”). · Pursuant to the Limited Liability Company Agreement, each joint venture party initially has 50% of the voting and equity interests in ICP. Control of day to day operations generally is retained by the members, acting by a majority in interest.However, if either MGPI or SEACOR Energy is in default under its marketing agreement, referred to below, the other party (or ICP Holdings, in the case of a default by us) may assume sole control of ICP's daily operations until the default is cured.If ICP defaults for two consecutive months on its obligation to pay principal or interest on its loan from SEACOR Energy's affiliate, ICP Holdings may assume control of ICP's daily operations until it has positive EBITDA and is current on principal and interest payments. The Limited Liability Company Agreement also provides for the creation of an advisory board consisting of three advisors appointed by us and three advisors appointed by ICP Holdings.If ICP Holdings exercises its purchase option described above, it will be entitled to appoint four advisors and we will be entitled to appoint two. The Limited Liability Company Agreement generally provides for distributions to members to the extent of net cash flow, as defined, to provide for taxes attributable to allocations to them of tax items from ICP.Any distributions of net cash flow in excess of taxes may be distributed at such time as the Board of Advisors determines. The Limited Liability Company Agreement gives either member certain rights to shut down the plant if it operates at a loss. Such rights are conditional in certain instances but absolute if EBITDA losses aggregate $1,500 over any three consecutive quarters or if ICP's net working capital is less than $2,500.ICP Holdings also has the right to shut down the plant if ICP is in default under its loan agreement for failure to pay principal or interest for two months. 13 The Limited Liability Company Agreement contains various buy/sell provisions and restrictions on transfer of membership interests. These include buy/sell provisions relating to a member's entire interest that may apply if the members are unable to agree on a material decision about ICP or that may be exercised by any member at any time.Another provision would entitle MGPI to a disproportionate distribution of the excess of the sales price over specified amounts if ICP is sold before November 20, 2012. · Under the Marketing Agreement, ICP manufactures and supplies food grade and industrial-use alcohol products for us and we purchase, market and sell such products for a marketing fee.The Marketing Agreement provides that we will share margin realized from the sale of the products under the agreement with ICP. The Marketing Agreement has an initial term of one year but automatically renews for one year terms thereafter, subject to specified exceptions, including the following:(i) there is an uncured breach by one of the parties, (ii) we give timely notice of termination, (iii) we cease to be a member of the joint venture, or (iv) the parties are unable to mutually agree to modifications to the Marketing Agreement that are proposed in good faith by one of the parties as necessary or desirable to further the purposes of the parties' respective expectations of economic benefits to be derived under the Marketing Agreement and their interests in ICP.For six months following expiration or termination of the Marketing Agreement, ICP will provide us with reasonable assistance to transition production of the products it makes for us to another producer that we designate.SEACOR Energy Inc. has entered into a similar agreement with ICP with respect to the marketing of fuel grade alcohol. An affiliate of SEACOR Energy, Inc. has provided funding to ICP through two loans secured by all of the assets of ICP, including the Pekin Plant. Among other matters, losses or working capital deficiencies that would entitle a member of ICP to shut down the plant are events of default under these loan agreements which, upon any requisite notice and/or lapse of time, would entitle the lender to exercise its remedies, including foreclosing on ICP’s assets and, in the case of the working capital deficiency or successive losses, enforcing the plant closure provisions in the Limited Liability Company Agreement referred to above. The loans are non-recourse to us. D.M. Ingredients GmbH.On July 2, 2007 we acquired a 50% interest in D.M. Ingredients, GmbH, a German joint venture company which produces certain MGPI specialty ingredients products through a toller for distribution in the European Union (“E.U.”) and elsewhere.As of June 30, 2011 our total capital commitment to the joint venture was $750, of which we had contributed $571. 14 EXECUTIVE OFFICERS OF THE REGISTRANT Our Executive Officers are as follows: Name Age Position Timothy W. Newkirk 43 President andChief Executive Officer Don Tracy 54 Vice President, Finance andChief Financial Officer Donald G. Coffey, Ph.D. 56 Executive Vice President, Research, Development and Innovation David E. Dykstra 48 Vice President, Alcohol Sales and Marketing Michael J. Lasater 43 National Director of Sales Marta L. Myers 51 Corporate Secretary and Executive Assistant to the President and Board Chairman Scott B.Phillips 46 Vice President, Supply Chain Operations David E. Rindom 56 Vice President, Human Resources Randy M. Schrick 61 Vice President, Engineering of MGP Ingredients, Inc. and President of ICP Mr. Newkirk has served as President and Chief Executive Officer since March, 2008.He previously had been President and Chief Operating Officer since October, 2006 and Vice President of Operations and Chief Operating Officer since April, 2006.He first joined the Company in 1991, serving initially as a distillery shift manager and later as a process engineer, project engineer and quality control manager at the Atchison, Kansas plant.He became manager of the Company’s Pekin, Illinois plant in 1997.From 2000 to 2002, he was Vice President of Operations for the former High Plains Corporation, a fuel grade alcohol production company located in Wichita, Kansas.He became Vice President of Global Operations for Abengoa Bioenergy S.L. following that company’s acquisition of High Plains in January, 2002.He then served as Chief Operating Officer of Abengoa Bioenergy Corporation from August, 2003 until his return to MGP Ingredients as Director of Operations in 2005. Mr. Tracy has served as Vice President of Finance and Chief Financial Officer of MGP Ingredients, Inc. since November 2009. From 2007 until joining the Company, he served as Chief Financial Officer at Emery Oleochemicals, a global chemical manufacturer, and was based in Cincinnati.Prior to his position at Emery Oleochemicals, Mr. Tracy served as Chief Financial Officer at Briggs Industries, a worldwide manufacturer and distributor of kitchen and bath fixtures, at the company’s U.S. headquarters in Charleston, South Carolina, from 2005 to 2007.Before that, he spent four years with the Tenaris Corp., a global producer of steel tubes, where he began as Director of Financial Projects and subsequently was promoted to Chief Financial Officer of Tenaris, North America. Mr. Tracy’s previous experience included serving as Senior Vice President of the process improvement group of National City Corporation, Cleveland, from 1999 to 2001; as a consultant at two large consulting firms from 1993 through 1998; and various positions with the Procter & Gamble Company from 1983 to 1992.From 1979 to 1981, he served as an Auditor with Deloitte & Touche. 15 Dr. Coffey has served as Executive Vice President of Research, Development and Innovation since August 2010.Prior to that, he had jointly served as Executive Vice President of Research, Development and Innovation and of Sales and Marketing since June 2009.Prior to that, he had been Executive Vice President of the Company’s Ingredient Solutions segment since November 2008.He joined the Company as Vice President of Innovation in July 2007.He previously spent 22 years in commercialization and research positions with the Dow Chemical Co.For 12 years beginning in 1985, he worked in the commercial and research operations of the METHOCEL business, a global business unit within Dow’s Special Chemical Group that manufactures cellulose derivatives for a variety of food and non-food applications.He was later promoted to General Manager of Dow Food Stabilizers with responsibilities for global sales, marketing and research. Mr. Dykstra has served as Vice President of Alcohol Sales and Marketing since 2009. He previously has been industrial alcohol sales manager since 2006. He first joined the Company in 1988 eventually serving as director of sales for both beverage and fuel grade alcohol. In 1999, he left the company to assume the role of vice president of sales and marketing for Abengoa Bio Energy, Wichita, Kansas. He remained in that position until 2003, when he joined United Bio Energy Fuels, L.L.C., in Wichita as vice president of that company’s alcohol marketing division. He returned to MGPI in 2006. Mr. Lasater re-joined the Company in 2010 and serves as our National Sales Director.He has nearly 20 years of experience in food ingredient sales, including eight years with MGPI, where he began his career as a territorial sales manager in the company’s former wheat starch business unit in 1992. Following his initial years of employment with MGPI, Lasater joined National Starch and Chemical Co. as corporate accounts manager in 2000 and was responsible for select customer accounts located mainly in major Midwestern metropolitan areas. In 2005, he left National, now a part of Corn Products International, to become a partner and sales associate with Gregg and Associates, a food ingredients brokerage business based in Excelsior, Minn. He remained there until his return to MGPI in 2010. Ms. Myers joined the Company in 1996.She has served as Secretary since October 1996 and as Executive Assistant to the President since 1999.Previously, she was executive secretary for Superintendent of Schools for Unified School District 409, Atchison, Kansas. Mr. Phillips has served as Vice President of Supply Chain Operations since June 2009.For a year prior to that, he served as Corporate Director of Manufacturing for the Company’s Ingredient Solutions segment.He joined the Company as General Manager of Extrusion Technology in July 2007.He previously spent 17 years in plant supervisory and management positions with General Mills, Inc., including four years as plant manager of that company’s operations in Kansas City, Missouri, and a year as Plant Manager of the General Mills facility in Methuen, Massachusetts.From 1988 to 1990, he was employed as a production supervisor for the Quaker Oats Company. Mr. Rindom joined the Company in 1980.He has served as Vice President, Human Resources since June 2000.He was Corporate Director of Human Relations from 1992 to June 2000, Personnel Director from 1988 to 1992, and Assistant Personnel Director from 1984 to 1988. Mr. Schrick has served as President of Illinois Corn Processing, LLC, since November 2009.He also has been Vice President of Engineering for MGP Ingredients since June 2009.He previously had served as Corporate Director of Distillery Products Manufacturing from June 2008 to June 2009 and as Vice President, Manufacturing and Engineering from July 2002 to June 2008.He served as Vice President - Operations from 1992 until July 2002.From 1984 to 1992, he served as Vice President and General Manager of the Pekin plant.From 1982 to 1984, he was the Plant Manager of the Pekin Plant subsequent to joining the Company in 1973.Prior to 1982, he was Production Manager at the Atchison plant.He was a Director of the Company from 1987 to 2008. 16 ITEM 1A.RISK FACTORS Our business is subject to certain risks and uncertainties.The following identifies those which we consider to be most important: RISKS THAT AFFECT OUR BUSINESS AS A WHOLE An interruption of operations at our Atchison facility could negatively affect our business. The bulk of our ingredient solutions and food grade alcohol production takes place at our facility in Atchison.An interruption in or loss of operations at our Atchison facility, or a strike by our unionized employees at this location, could reduce or postpone production of our products, which could have a material adverse effect on our business, results of operations and/or financial condition.To the extent that our value-added products rely on unique or proprietary processes or techniques, replacing lost production by purchasing from outside suppliers becomes more difficult. Our profitability is affected by the cost of natural gas and of grain and flour that we use in our business, the availability and cost of which are subject to weather and other factors beyond our control.Our hedging strategy may not protect us from changes in prices of commodities and natural gas or translate to a competitive advantage in the marketplace.We may not be able to recoup cost increases in our selling prices due to the competitive environment. Grain and flour costs are a significant portion of our costs of goods sold. Historically the cost of such raw materials has been subject to substantial fluctuations, depending upon a number of factors which affect commodity prices in general and over which we have no control.These include crop conditions, weather, disease, plantings, government programs and policies, purchases by foreign governments, and changes in demand resulting from population growth and customer preferences.The price of natural gas, which comprised approximately 5.9 percent of our cost of goods sold in fiscal 2011, 8 percent of our cost of goods sold in fiscal 2010 and 12 percent of our cost of goods sold in fiscal 2009, also fluctuates, based on anticipated changes in supply and demand, weather and the prices of alternative fuels.Fluctuations in the price of commodities and natural gas can be sudden and volatile at times and have had, from time to time, significant adverse effects on the results of our operations. Formerly, we engaged in the purchase of commodity and natural gas futures and options and in the forward purchases of grain and natural gas to hedge economic risks associated with fluctuating grain and natural gas prices.We no longer engage in such activities based on expected use of our facilities, and now generally purchase derivatives and enter contracts for future delivery only to protect margins on contracted, and a portion of spot market, alcohol sales and expected ingredients sales. On the portion of purchases not hedged, management will attempt to recover higher commodity costs through higher sales prices, but market considerations may not always permit this.Even where prices can be adjusted, there would likely be a lag between when we incur higher commodity or natural gas costs and when we might be able to increase prices.To the extent we do not enter such derivative contracts or engage in forward purchases and are also unable to timely pass increases in the cost of raw materials to our customers under sales contracts, we may be adversely impacted by market fluctuations in the cost of grain and natural gas.Further, our hedging strategy may not be effective in mitigating our exposure to commodity price fluctuations and can result in losses, some of which may be material.See Item. 7A. Quantitative and Qualitative Disclosure About Market Risk. 17 If ICP incurs losses, it could result in closure of its Pekin plant. This could result in reduced sales and impairment losses for us. ICP’s Limited Liability Company Agreement gives us and our joint venture partner, ICP Holdings, a subsidiary of SEACOR Energy Inc., certain rights to shut down the Pekin plant if ICP operates at an EBITDA loss of $500 in any quarter. Such rights are conditional in certain instances but are absolute if losses aggregate $1,500 over any three consecutive quarters or if ICP’s net working capital is less than $2,500, however both partners have agreed to waive EBITDA losses through June 30, 2011.Losses of such nature are also events of default under ICP’s term loan and revolving credit agreements with its lender, an affiliate (sister company) of SEACOR Energy, Inc., which, upon any requisite notice and/or lapse of time, would entitle the lender to impose a default rate of interest, foreclose on ICP’s assets and, in the case of the working capital deficiency or successive losses, enforce the closure provisions referred to above.During fiscal 2011, ICP experienced EBITDA losses in the quarters ending December 31, 2010 and June 30, 2011.ICP’s lender has waived these EBITDA losses through June 30, 2011. However, if future losses of the requisite magnitudes occur in any quarter orover three consecutive quarters, either we, ICP Holdings or ICP’s lender may elect to exercise its rights under the applicable agreement.In this event, we could be forced to purchase alcohol from third parties at unfavorable prices to satisfy contractual commitments to our customers. We have incurred impairment and restructuring losses in the past and may suffer such losses in the future. We review long-lived assets for impairment at year end or if events or circumstances indicate that usage may be limited and carrying values may not be recoverable. Should events indicate the assets cannot be used as planned, the realization from alternative uses or disposal is compared to their carrying value. If an impairment loss is measured, this estimate is recognized. Considerable judgment is used in these measurements, and a change in the assumptions could result in a different determination of impairment loss and/or the amount of any impairment. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies – Impairment of Long-Lived Assets. The markets for our products are very competitive, and our results could be adversely affected if we do not compete effectively. The markets for products in which we participate are very competitive. Our principal competitors in these markets have substantial financial, marketing, and other resources, and several are much larger enterprises than us. Competition is based on such factors as product innovation, product characteristics, product quality, price, color and name.If market conditions make our specialty ingredients too expensive for use in consumer goods, our revenues could be affected.If our large competitors were to decrease their pricing, we could choose to do the same, which could adversely affect our margins and profitability.If we did not do the same, our revenues could be adversely affected due to the potential loss of sales or market share. Our revenue growth could also be adversely impacted if we are not successful in developing new ingredients products for our customers or through new product introductions by our competitors.In addition, more stringent new customer demands may require us to make internal investments to achieve or sustain competitive advantage and meet customer expectations. If we lose certain key personnel, we may not be successful. We rely on the continued services of key personnel involved in management, finance, product development, sales, manufacturing and distribution, and, in particular, upon the efforts and abilities of our executive management team.The loss of service of any of the members of our executive management team could have a material adverse effect on our business, financial condition and results of operations.A loss of our CEO could result in the acceleration of the debt under our credit facility.We do have key personnel life insurance covering two key executives, but this may not ensure complete avoidance of loss in that circumstance. 18 Covenants and other provisions in our credit facility could hinder our ability to operate.Our failure to comply with covenants in our credit facility could result in the acceleration of the debt extended under such facility, limit our liquidity and trigger other rights. Our credit agreement with Wells Fargo Bank, National Association contains a number of financial and other covenants, including provisions that require us to meet certain financial tests and that may limit or restrict our ability to: · incur additional indebtedness; · pay dividends to stockholders or purchase stock; · make investments or acquisitions in excess of $1,000 ($5,000 in aggregate); · dispose of assets; · make needed capital expenditures; · create liens on our assets; · merge or consolidate; or · increase certain salaries and bonuses. These covenants may hinder our ability to operate and could reduce our profitability.Other covenants restrict the amount of loss we may incur in any one month and in any consecutive three month period, require us to maintain an average availability, and require us to meet, as of fiscal year end, a minimum debt service coverage ratio.A breach of any of these covenants or requirements could result in a default under our credit agreement. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Financial Covenants. In addition, our credit agreement permits the lender to modify or reduce the borrowing base at its sole (but reasonable) discretion and to accelerate our debt if an over-advance results.Any modification to reduce our borrowing base or termination of our credit agreement would negatively impact our overall liquidity and may require us to take other actions to preserve any remaining liquidity.Although we anticipate that we will be able to meet the covenants in our credit agreement, there can be no assurance that we will do so, as there are a number of external factors that affect our operations, such as commodity prices, over which we have little or no control.If we default on any of our covenants, and if such default is not cured or waived, Wells Fargo could, among other remedies, terminate its commitment to lend and/or accelerate any outstanding debt and declare that such debt is immediately due and payable.If Wells Fargo were to terminate our credit, or materially change our borrowing base, we may not have sufficient funds available for us to operate.If it were to accelerate our debt, we might be unable to repay such debt immediately and might not be able to borrow sufficient funds to refinance.Even if new financing were available, it may not be on terms that are acceptable to us.Acceleration could result in foreclosure on assets that we have pledged to Wells Fargo.Further, certain of our other secured debt instruments contain cross default provisions, such that an event of default under our credit agreement with Wells Fargo may result in an event of default under these other debt instruments.If our lenders were to terminate our credit or accelerate our debt, or if Wells Fargo were to materially change our borrowing base, we might not have sufficient funds to operate. We may require significant cash flow to make needed capital expenditures, and our ability to make such expenditures could be limited. Over the course of the next few years we may need to make substantial capital expenditures.See – Item 1. Business - Regulation and Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Cash Flow Information – Investing Cash Flows.During fiscal year 2011 for example, we spent the majority of the required capital on the process water cooling system project elsewhere described.Wells Fargo granted an exemption from capital expenditure limitations under our credit facility for this project.Although Wells Fargo increased the amount of capital expenditures we may incur without bank consent, we are still limited by the size of the line and must continue to meet our other covenants.We may require additional long-term financing to meet certain of our capital expenditure requirements, but have not determined the amount, type or source of such financing.Our credit facility generally prohibits new debt from other lenders and limits the amount of capital expenditures which we can make annually.We would require the consent of Wells Fargo Bank to incur new debt and also may require the consent of Wells Fargo Bank to make other such needed expenditures.We cannot provide assurances that we will be able to obtain such consent or arrange such financing on favorable terms, if at all. 19 We are subject to extensive regulation, and compliance with existing or future laws and regulations, including those relating to greenhouse gases and climate change, may require us to incur substantial expenditures or require us to make product recalls. We are subject to a broad range of federal, state, local and foreign laws and regulations intended to protect public health and the environment.Our operations are also subject to regulation by various federal agencies, including the Alcohol and Tobacco Tax Trade Bureau, the Occupational Safety and Health Administration, the Food and Drug Administration and the Environmental Protection Agency, and by various state and local authorities.Such regulations cover virtually every aspect of our operations, including production facilities, marketing, pricing, labeling, packaging, advertising, water usage, waste water discharge, disposal of hazardous wastes and emissions and other matters.Violations of any of these laws and regulations may result in administrative, civil or criminal penalties being levied against us, revocation or modification of permits, performance of environmental investigatory or remedial activities, voluntary or involuntary product recalls, or a cease and desist order against operations that are not in compliance.These laws and regulations may change in the future and we may incur material costs in our efforts to comply with current or future laws and regulations or to effect any product recalls.These matters may have a material adverse effect on our business.See Item 1. Business – Regulation, where we discuss certain environmental proceedings in which governmental agencies sought fines from us and required significant capital expenditures. Our facility and our joint venture's facility currently produce fuel grade alcohol as a by-product andemit carbon dioxide into the atmosphere as a by-product of the fermentation process. In 2007, the U.S. Supreme Court classified carbon dioxide as an air pollutant under the Clean Air Act in a case seeking to require the EPA to regulate carbon dioxide in vehicle emissions. On February 3, 2010, the EPA released its final regulations on the Renewable Fuel Standard program (RFS2).We believe these final regulations grandfather both facilities at their current operating capacity for fuel grade alcohol, but plant expansion would need to meet a 20% threshold reduction in greenhouse gas emissions from a 2005 baseline measurement to produce fuel grade alcohol eligible for the RFS2 mandate.Additionally, legislation is pending in Congress on a comprehensive carbon dioxide regulatory scheme, such as a carbon tax or cap-and-trade system. We may be required to install carbon dioxide mitigation equipment or take other steps unknown to us at this time in order to comply with other future laws or regulations. Compliance with future laws or regulations relating to emission of carbon dioxide could be costly and may require additional working capital, which may not be available, preventing us and our joint venture from operating our plants as originally designed, which may have a material adverse impact on our respective operations, cash flows and financial position. We face risk related to changes in the global economic environment. Our business may be impacted by the weak US and global economic conditions, which are increasingly volatile.General business and economic conditions that could affect us include short-term and long-term interest rates, unemployment, inflation, fluctuations in debt markets and the strength of the US economy and the local economies in which we operate. While currently these conditions have not impaired our ability to access credit markets and finance our operations, there can be no assurance that there will not be a further deterioration in the financial markets. There could be a number of other effects from these economic developments on our business, including reduced consumer demand for products; insolvency of our customers, resulting in increased provisions for credit losses; decreased customer demand, including order delays or cancellations and counterparty failures negatively impacting our operations. 20 RISKS SPECIFIC TO OUR DISTILLERY PRODUCTS SEGMENT Volatile corn prices affect our profitability. A portion of our operating income is dependent on the spreads between alcohol and corn prices.We intend to protect the margins on our alcohol contracts, but may not always be able to do so.If we are not successful in protecting our margins through hedging activities, volatility in corn prices could affect our profitability.We expect corn pricing to remain volatile in the near term due to a number of factors impacting global demand and supply of this commodity. These fluctuating prices create challenges since our customers are interested in stable prices for the distillery products they purchase from us. The relationship between the price we pay for corn and the sales prices of our distillery co-products can fluctuate significantly and affect our results of operations. Dried grain, or distillers feed, and fuel grade alcohol are the principal co-products of our alcohol production process and can contribute in varying degrees to the profitability of our distillery products segment.We sell fuel grade alcohol, the prices for which typically, but not always, have tracked price fluctuations in gasoline prices.Distillers feed is sold for prices which historically have tracked the price of corn.In fiscal 2009 and 2008, however, the value of these co-products lagged behind the significant and rapid increase in corn prices.In regard to distillers feed, we believe that, in part, this resulted from decreased demand in the E.U. due to the E.U.’s non-approval of several varieties of genetically modified corn commonly grown in the U.S. Further, certain of our co-products compete with similar products made from other plant feedstocks whose cost may not have risen in unison with corn prices.As a result, the profitability of these products to us could be affected. Although we have reduced our production and sales of fuel grade alcohol, we continue to have some exposure to fuel grade alcohol market price fluctuations through our ICP joint venture. Because of the continued erosion of the fuel alcohol markets, in the fiscal year 2009 we determined to substantially reduce our production of fuel alcohol and temporarily ceased production at our former Pekin facility.Subsequently, after exploring our strategic options with respect to this facility, we contributed the facility to ICP and sold a 50% interest in ICP to ICP Holdings. We purchase food grade alcohol products from ICP and market and sell such products, and SEACOR Energy, Inc. has a similar arrangement with respect to the fuel grade alcohol produced by ICP.Although we have reduced our exposure to the volatility of the fuel grade alcohol business through this arrangement, because we share in the profits and losses of ICP, we retain some exposure to such volatility. RISKS SPECIFIC TO OUR INGREDIENT SOLUTIONS SEGMENT Our focus on higher margin specialty ingredients makes us more reliant on fewer, more profitable customer relationships. Our business strategy for our ingredient solutions segment includes focusing our efforts on the sale of specialty proteins and starches to targeted domestic consumer packaged goods customers.Our food ingredients receiving major focus, and which are primarily used in foods that are developed to address consumers’ desire for healthier and more convenient products, consist of dietary fiber, wheat protein isolates and concentrates, and textured wheat proteinsThe bulk of our applications technology and research and development efforts are dedicated to providing customers with specialty ingredient solutions that deliver nutritional benefits, as well as desired functional and sensory qualities to their products.Our business could be adversely affected if our customers were to determine to reduce their new product development (“NPD”) activities or ceased using our unique dietary fibers, starches and proteins in their NPD efforts. In addition, our sales growth opportunities could be at risk in these areas if consumers abandon or significantly limit their interest in healthier foods, limit their interest in convenience foods, and/or adopt a widespread aversion to foods containing wheat gluten. 21 The contracted production of our Wheatex® product ends in August 2012, and our continued production and sales of this product depend on extending the contract or finding an economical production alternative. When we sold our Pet Products business and the associated Kansas City, Kansas plant, we leased a portion of the plant from the purchaser and contracted with the purchaser to manufacture Wheatex® using certain production equipment which we retained.The term of these arrangements expire in August 2012.Our continued profitable commercialization of this product will require us to either extend our arrangement with the purchaser on terms comparable to those we have at present, identify an alternative source of production or produce the product in house.There can be no assurance that we will be able to extend our arrangement on comparable terms or that we will be able to identify an alternative source of production.Moving the equipment to another location may require significant expenditures, and our ability to make the necessary expenditures to move the equipment and produce this product in house may be limited by provisions in our credit facility.See “We may require significant cash flow to make needed capital expenditures, and our ability to make such expenditures could be limited." RISKS SPECIFIC TO OUR OTHER SEGMENT Our plant-based biopolymers and wood-based composite resins may not prove to be profitable or commercially scalable. Plant-based biopolymers and wood-based composite resins continue to represent an emerging area of our business.While commercialization of these products has begun, they continue to undergo further research and development as we explore additional enhancements to expand their functionality and use capabilities.To date, they have not contributed significant revenues or profit. OTHER RISKS Common stockholders have limited rights under our Articles of Incorporation. Under our Articles of Incorporation, holders of our Preferred Stock are entitled to elect five of our nine directors and only holders of our Preferred Stock are entitled to vote with respect to a merger, dissolution, lease, exchange or sale of substantially all of the Company’s assets, or on an amendment to the Articles of Incorporation, unless such action would increase or decrease the authorized shares or par value of the Common or Preferred Stock, or change the powers, preferences or special rights of the Common or Preferred Stock so as to affect the holders of Common Stock adversely.Generally, the Common Stock and Preferred Stock vote as separate classes on all other matters requiring stockholder approval.A majority of the outstanding shares of our Preferred Stock is held by the MGP Ingredients Voting Trust, whose trustees are Karen Seaberg, Richard B. Cray and Laidacker M. Seaberg. The trading volume in our common stock fluctuates, and depending on market conditions, the sale of a substantial number of shares in the public market could depress the price of our stock and make it difficult for stockholders to sell their shares. Our common stock is listed on the NASDAQ Stock Market.Our public float at June 30, 2011 (including non-vested restricted stock awards held by non-affiliates) was approximately 11,965,009 shares, as approximately 5,940,758 shares are held by affiliates.Over the twelve months ended June 30, 2011, our daily trading volume as reported to us by NASDAQ has fluctuated from 8,236 to 323,034 shares (excluding block trades).When trading volumes are relatively light, significant price changes can occur even when a relatively small number of shares are being traded and an investor’s ability to quickly sell quantities of stock may be affected. 22 ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2.PROPERTIES We own or lease the following principal plants, warehouses and office facilities: Location Purpose Owned or Leased Plant Area (in sq. ft.) Tract Area (in acres) Atchison, Kansas Grain processing, distillery, warehousing, and research and quality control laboratories (Distillery Products and Ingredient Solutions) Owned 26 Principal executive office building (Corporate) Leased 1 Technical Innovation Center (Ingredient Solutions, Distillery Products and Other) Leased 1 Kansas City, Kansas Specialty proteins (Ingredient Solutions) Leased N/A Onaga, Kansas Production of plant-based polymers and wood composites (Other) Owned 3 Our 50% owned joint venture subsidiary, ICP, owns the following facility. Pekin, Illinois Distillery, warehousing and quality control laboratories (Distillery Products) Owned 49 The foregoing facilities are generally in good operating condition, and are generally suitable for the business activity conducted therein.We operated our Atchison distillery operations at full capacity during much of fiscal 2011; however operations were affected during the second quarter of fiscal 2011 by longer than anticipated shutdowns related to a water supply disruption, equipment repairs and upgrades and during the fourth quarter of fiscal 2011 due to a one week outage related to installing the process water cooling system.We have existing manufacturing capacity to grow our ingredients business at our Atchison plant if the market for our ingredients business improves.Our former Pekin distillery operation, which we shut down in February 2009, is now owned by ICP.This plant was reactivated in the third quarter of fiscal 2010 and was operating at near full capacityat the end of fiscal 2011; however operations were affected during the fourth quarter of fiscal 2011 by a two-week shut-down for maintenance. 23 We formerly owned an 83,200 square foot facility in Kansas City, Kansas, but sold it on August 21, 2009.We are now leasing a portion of that facility for three years ending in August 2012.We have equipment used for the production of our Wheatex® line of products at this location, which is operated by a third party under a toll manufacturing agreement with us. Except for our recently completed process water cooling system project, which is leased under a capital lease, all of the other production facilities that we or ICP utilize are owned, and all of our owned properties are subject to mortgages in favor of one or more of our lenders.ICP's facility is subject to a mortgage in favor of its lender. The executive offices and technical innovation center in Atchison are leased from the City of Atchison pursuant to an industrial revenue bond financing. Our leasehold interest in these properties is subject to a leasehold mortgage.We also own or lease transportation equipment and facilities and a gas pipeline described under Item 1. Business – Transportation and Item 1. Business – Energy.Our loan agreements contain covenants that limit our ability to pledge our facilities to others. ITEM 3.LEGAL PROCEEDINGS In 2006, we entered a Consent Agreement with the Kansas Department of Health and Environment (KDHE) which, among other matters, imposed a source-wide, rolling 12-month volatile organic compounds (VOC) emissions cap on our Atchison facility.We anticipated that it would exceed this cap during the fourth quarter of fiscal 2010 and negotiated a second amendment to the Consent Agreement with the KDHE. (A prior amendment addressed an earlier instance of noncompliance with the emission limit and related testing, monitoring and permitting violations and assessed a civil penalty of $66 against us).The second amendment required us to complete a closed-loop, process water coolingsystem project, resulting in significant VOC reduction, in accordance with a scheduled timeline extending over an approximate 17-month period ending on September 30, 2011.In addition, we agreed to a $5 per month penalty for any month that we might have exceeded the rolling 12-month cap, as well as a $1 per day penalty for each day that we might have exceeded established completion dates for various stages of the project. The process water cooling project was completed during July of 2011 at an estimated cost of $9,356.During the course of this project, we were not subjected to any penalties related to the above criteria. ITEM 4.(REMOVED AND RESERVED) 24 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERS MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES TRADING MARKET Our Common Stock is traded on the NASDAQ Global Select Market.Our trading symbol is MGPI. HISTORICAL STOCK PRICES The table below reflects the high and low closing prices of our Common Stock for each quarter of fiscal 2011 and 2010: Sales Price High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter RECORD HOLDERS At August 19, 2011, there were approximately 660 holders of record of our Common Stock.We believe that the Common Stock is held by approximately 4,530 beneficial owners. TRADING VOLUMES According to reports received from the NASDAQ, the average daily trading volume of our common stock (excluding block trades) ranged from 8,236 to 323,034 shares during the fiscal year ended June 30, 2011. DIVIDENDS Our Credit Agreement with Wells Fargo Bank, National Association restricts our ability to pay cash dividends or make other distributions with respect to our stock.Wemay pay dividends only if (i) we have no default or would have a default occuras a result of any such dividend, (ii)we have had an Average Excess Availability of not less than $10,000 for the 60 day period prior to such dividend, (iii)on the date of such dividend and after giving effect to such dividend, we have an Average Excess Availability of not less than $5,000 and (iv)on the date of such dividend, we have paid all accounts payable which had remained unpaid more than thirty (30) days after the due date.“Average Excess Availability” generally means, as of any date of determination by lender, the average of the amount available for borrowing under the Credit Agreement, assuming, for purposes of calculation, that all accounts payable which remain unpaid more than sixty (60) days after the invoice date thereof as the close of business on such date are treated as additional advances outstanding on such date. 25 Subject to the restrictions in our Credit Agreement, any dividends will be paid at the discretion of the Board of Directors, which will consider various factors, including our operating results and cash requirements, in making any decision regarding dividends.We did not pay dividends in Fiscal 2009 or 2010.On August 26, 2010, the Board of Directors declared a five (5) cent dividend per share of common stock, payable to holders of record on September 15, 2010.The Company paid the $891 dividend on October 6, 2010.On August 25, 2011 the Board of Directors approved a dividend of five (5) cent per share of common stock, payable October 13, 2011 to holders of record on September 15, 2011. PURCHASES OF EQUITY SECURITIES BY ISSUER We did not repurchase any shares of our stock during the year ended June 30, 2011. 26 ITEM 6. SELECTED FINANCIAL DATA (Dollars in thousands except per share amounts) The selected financial data below (in thousands, expect per share amounts) should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations included under Item 7 of this form 10-K as well as the consolidated financial statements and the related notes. Fiscal Year (1) (2) (3) (4) (5) (6) Statement of Operations Data: Net sales $ Cost of sales Gross profit (loss) ) Selling, general and administrative expenses Other operating costs - - Write-off of assets - Impairment of long-lived assets - - - Severance and early retirement costs - Loss on joint venture formation - Loss (gain) on sale of assets ) - - - Other restructuring costs - - - Income (loss) from operations ) ) Other income, net 8 Gain on settlement of litigation, net of related expenses - Interest expense ) Equity in earnings (loss) of joint ventures ) - Income (loss) before income taxes ) ) ) Provision (benefit) for income taxes 68 ) ) ) Net income (loss) $ ) $ $ ) $ ) $ Basic earnings per common share(7) $ ) $ $ ) $ ) $ Diluted earnings per common share(7) $ ) $ $ ) $ ) $ Weighted average basic common shares outstanding(7) Weighted average diluted common shares outstanding(7) Cash dividends per common share $ $
